Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
1.	The drawings are objected to because 
	a.	Per claim 6, “the connector are in direct contact with… the first substrate” is not shown in the drawings.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

2.	 In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 10-13 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over SHIH 2021/0289667 in view of Kagawa et al. 	US2011/0199748.

	Per claim 1 SHIH teaches a semiconductor storage device, comprising: a housing (210 & 500, see fig.2; [0036]); a first substrate (101) in the housing (see fig.2), one or more first electronic components (102) being mounted on the first substrate (see fig.2); a heat radiating plate (220; [0026], [0038], “made of thermally conductive material”) arranged in the housing above the first substrate in a thickness direction of the first substrate (see fig.2-3); and one or more connectors (230) that connect the first substrate and the heat radiating plate (see fig.2-3), wherein one of the connectors is in direct contact with one of the first electronic components (see fig.2-3; [0030]).  
	SHIH does not explicitly teach a plurality of heat radiating plates.
	Kagawa et al. however discloses a plurality of heat radiating plate (7 or 9; [0030])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of heat radiating plates as taught by Kagawa et al. in the device of SHIH, because it enables an effective thermal dissipation of heat from the electronic components. 
Examiner’s note: The recitation “Semiconductor storage device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ2d 480-81, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). 
Per claim 3 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 1, wherein the connectors (230) are in direct contact with the respective first electronic components (102; [0030], see fig.3).  
	Per claim 4 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 1, wherein the connectors are in direct contact with the housing (210; [0030], see fig.3).  
	Per claim 5 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 4, wherein the housing (210) includes a first wall (2111) facing the first substrate (101) and contacting the connectors (230; [0030], see fig.3).  
	Per claim 6 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 5, wherein the connectors (230) are in direct contact with the first wall (2111, see fig.2; [0030]), the heat radiating plates (220), and the first substrate (101; [0030]; see fig.2, “ the other connectors 230 are shown to be connected directly to the substrate”).  
	Per claim 7 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 1, wherein the housing (210) includes a first wall (2111) facing the first substrate (101), and the heat radiating plates (230) are disposed between the first substrate and the first wall (see fig.2).  
  	Per claim 10 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 1, wherein the housing (210) includes a first wall (2111) that is parallel to the thickness direction and includes one or more first communication holes (2112, see fig.2).  
	Per claim 11 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 10, wherein the housing (500) includes a second wall (see fig.2, “interior portion of 500”) that faces the first wall and includes one or more second communication holes ([0036], see fig.2, “portion of 500 including the bosses”).  
	Per claim 12 SHIH in view of Kagawara et al. teaches the semiconductor storage device according claim 11, wherein the heat radiating plates (220) are located between the first and second communication holes (see fig.2-3, “bosses on 500 that couples to 101 would have holes to secure 101 on”).  
	Per claim 13 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 10, wherein the connectors (230) are arranged on the first substrate (101) to be spaced apart from each other in a first direction and a second direction crossing the first direction (see fig.2).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	SHIH 2021/0289667 in view of Kagawa et al. 	US2011/0199748 as applied to 	claim 7 above and further in view of Suzuki 2018/0242469.

	Per claim 8 SHIH in view of Kagawara et al. teaches the semiconductor storage device according to claim 7, 
	SHIH in view of Kagawara et al. does not explicitly teach further comprising: one or more second electronic components arranged on the first substrate and having a greater height than the first electronic components with respect to the first substrate.  
	Suzuki however discloses one or more second electronic components (23d) arranged on the first substrate and having a greater height than the first electronic components with respect to the first substrate (21A, see fig.2 & 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second electronic component having a greater height than the first electronic components with respect to the first substrate as taught by Suzuki in the semiconductor storage device of SHIH in view of Kagawara et al., because it allows higher capacity components which generates more heat to also be coupled to the first substrate in other to be effectively cooled with the smaller height component, thus ensuring proper cooling of all components on the first substrate. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 	SHIH US2021/0289667.

	Per claim 20 SHIH teaches a semiconductor storage device, comprising: a housing (210 & 500, see fig.2; [0036]); a substrate (101) disposed in the housing (see fig.2), one or more first electronic components (102) being mounted on the substrate (see fig.2); one or more heat radiating plates (220; [0026], [0038], “made of thermally conductive material”) arranged in the housing in a thickness direction of the substrate above the substrate (see fig.2-3); and one or more connectors (230) connecting the first electronic components and the heat radiating plates (see fig.2-3), wherein one of the connectors is in direct contact with one of the first electronic components (see fig.2-3; [0030]).
Examiner’s note: The recitation “Semiconductor storage device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ2d 480-81, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). 

Allowable Subject matter

4.	Claims 9, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 9, includes allowable subject matter because of the semiconductor storage device according to claim 8, wherein the heat radiating plates are disposed at heights lower than the height of the second electronic components.  
	Claim 14, includes allowable subject matter because of the semiconductor storage device according to claim 1, wherein each of the connectors includes one or more spacers interposed between two of the heat radiating plates that are adjacent to each other in the thickness direction.  
	Claims 15-17 depends on claim 14, therefore allowable for the same reason. 
	Claim 18, includes allowable subject matter because of the semiconductor storage device according to claim 1, further comprising: a second substrate disposed below the first substrate in the housing and on which one or more third electronic components are mounted, wherein a minimum distance between the first electronic components and the housing is larger than a minimum distance between the third electronic components and the housing.  
	Claims 19 depends on claim 18, therefore allowable for the same reason. 

Email Communication
5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1 & 20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835